NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS GOMEZ-CARDENAS,                            No.    14-71960

                Petitioner,                     Agency No. A087-744-568

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Luis Gomez-Cardenas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Gomez-Cardenas’ unexhausted contention

as to his opinion about government corruption because he failed to raise it to the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      The agency did not err in finding that Gomez-Cardenas failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans”

returning to Mexico does not constitute a particular social group). Substantial

evidence supports the agency’s determination that Gomez-Cardenas otherwise

failed to establish that any harm he fears in Mexico will be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

                                          2                                      14-71960
applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members has no nexus to a protected ground”). Thus,

Gomez-Cardenas’ withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Gomez-Cardenas failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government of Mexico. See

Ramirez-Munoz, 816 F.3d at 1230.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  14-71960